NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUL 21 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

DONG LIN,                                       No.    15-72584

                Petitioner,                     Agency No. A205-752-782

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted July 14, 2020**

Before:      CANBY, FRIEDLAND, and R. NELSON, Circuit Judges.

      Dong Lin, a native and citizen of China, petitions for review of the Board of

Immigration Appeals’ order dismissing his appeal from an immigration judge’s

decision denying his applications for asylum, withholding of removal, and relief

under the Convention Against Torture (“CAT”). We have jurisdiction under 8

U.S.C. § 1252. We review de novo questions of law, and we review for substantial


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
evidence the agency’s factual findings. Bhattarai v. Lynch, 835 F.3d 1037, 1042

(9th Cir. 2016). We grant in part and deny in part the petition for review, and we

remand.

      In assessing Lin’s claim of past persecution, the agency faulted Lin for

failing to provide corroborative evidence of the loss of his business. The agency

erred by failing to give Lin notice that corroboration was required, or give him an

opportunity to obtain it or explain why it was not reasonably obtainable. See Ren

v. Holder, 648 F.3d 1079, 1090-93 (9th Cir. 2011). The agency also found that Lin

failed to establish that the remaining harm he suffered did not rise to the level of

persecution. Substantial evidence does not support that determination. See Guo v.

Sessions, 897 F.3d 1208, 1211, 1215-17 (9th Cir. 2018) (record compelled finding

of past persecution where petitioner was arrested, slapped twice in the face, struck

eight or nine times with a baton, detained for two days, and only released upon

payment of a bond and letter of guarantee prohibiting house church attendance and

requiring weekly check-ins at the police station). Thus, we remand Lin’s asylum

and withholding of removal claims to the agency for further proceedings consistent

with this disposition. See INS v. Ventura, 537 U.S. 12, 16-18 (2002) (per curiam).

      Substantial evidence supports the agency’s denial of CAT relief because Lin

failed to show it is more likely than not he would be tortured by or with the consent

or acquiescence of the government if returned to China. See Wakkary v. Holder,


                                           2                                    15-72584
558 F.3d 1049, 1067-68 (9th Cir. 2009) (no likelihood of torture).

      The government shall bear the costs for this petition for review.

      PETITION FOR REVIEW GRANTED in part; DENIED in part;

REMANDED.




                                         3                                15-72584